Citation Nr: 0110253	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  00-25 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) death pension benefits. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel



INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946.  The veteran died in December 1994, and the claimant is 
his widow.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Committee on Waivers and 
Compromises (Committee) of the Atlanta, Georgia VA Regional 
Office (RO), which denied waiver of the recovery of 2 
separate overpayments due to bad faith.  The RO combined the 
overpayments in the statement of the case.


REMAND

Initially, the Board notes that the amount of the waiver, 
$3,735.00, is the result of two separate overpayments, one 
based on receipt of additional income in 1996, and the other 
on receipt of additional income in 1997.  The claimant was 
notified of the first overpayment in the amount of $754 in 
March 2000 and requested waiver of this overpayment in a 
Financial Status Report, VA Form 20-5655, received in April 
2000.  The Committee denied waiver of $754 in May 2000 and 
sent notification of such to the claimant in May 2000.  

The claimant was notified of the second overpayment in the 
amount of $2981 in June 2000.  According to the September 
2000 statement of the case, the request for waiver of the 
$2981 debt was received from the VA Debt Management Center 
(DMC) in September 2000.  However, following review of the 
claims folder, the Board cannot locate the request for waiver 
of the overpayment of $2981 from the claimant.  The Board 
does note that the record contains an August 2000 letter from 
the claimant's son.  The Committee denied waiver of the 
recovery of the overpayment of $2981 on September 19, 2000 
and sent notification of such denial on September 20, 2000.  

According to the statement of the case, dated September 26, 
2000, a notice of disagreement was received on September 25, 
2000 from the DMC.  Upon review of the claims folder, the 
Board cannot locate a statement from the claimant which would 
qualify as a notice of disagreement.  A VAF 4-661A, DMC 
Referral to the Committee, indicates that the August 2000 
statement from the claimant's son served as the notice of 
disagreement to the first overpayment and the waiver request 
for the second overpayment.  However, there is no 
documentation of record indicating that the claimant's son 
has a power of attorney to act on the claimant's behalf.  
Thus, it is not clear whether a notice of disagreement was 
filed and if so, which debt the disagreement referred to.   

Finally, the Board notes that there was a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED for the following: 

1.  The RO should undertake the 
necessary action to associate copies of 
the request for waiver of the second 
overpayment in question as well as 
documents identified by the DMC as 
notice(s) of disagreement with the 
claims file.  

2.  The RO should determine whether the 
request for the waiver of the 
overpayment of $2981 was from the proper 
party.  

3.  The RO should determine whether 
notices of disagreement were received 
from the proper party as set forth in 38 
C.F.R. §§ 20.201, 20.301 (2000).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  The RO should readjudicate the 
claimant's claim(s) for waiver of the 
recovery of overpayment.  If any benefit 
on appeal remains denied, for which a 
timely notice of disagreement has been 
filed, the claimant and her 
representative should be provided a 
supplemental statement of the case.  The 
claimant should then be given the legally 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  No action is 
required of the claimant until she is notified.  The Board 
intimates no opinion as to the outcome in this case by the 
action taken herein.  The claimant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



